Case 3:20-mj-03019-TJB Document 34 Filed 04/13/21 Page 1 of 1 PagelD: 64

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
*
J ’ 20-MJ-3019 (TJB)
#
*
EARLJA DUDLEY .
2K KR
ORDER REGARDING USE OF FERENCING/TELECONFERENCI

In accordance with Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
The proceeding(s) held on this date may be conducted by:

[¥] Video Teleconferencing

 

[| Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

|__| The Defendant (or the Juvenile) is detained at a facility lacking video

 

teleconferencing capability.

|__| Other:

 

 

 

| (Jon Ze
Date: 4/13/2021 Hs pamne Po J OVA Aa

Tonianne J. Bong'évanni
United States Magistrate Judge
